Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 9, 2018

                                     No. 04-16-00541-CR

                                    Gerardo VENEGAS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CRH-001475-D3
                    Honorable Rebecca Ramirez Palomo, Judge Presiding


                                       ORDER
Sitting:      Karen Angelini, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of July, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court